El Juez Asociado SeñoR Wolf,
emitió la opinión del tribunal.
La ley de marzo 9, 1905 (Leyes de 1905, p. 23) prohíbe el portar ciertas armas, pero el artículo 2 de la misma (see. 5995' de la Compilación) exceptúa de las disposiciones de la ley los cortaplumas plegadizos de bolsillo cuyas hojas sean de menos de tres pulgadas de largo. La única cuestión en este caso fue si la hoja del cortaplumas era inferior en largo a dichas tres pulgadas. Si la hoja había de medirse desde la rabera del acero e incluía sólo la parte cortante era menor de tres pulgadas, pero si la hoja había de medirse desde el sitio donde la rabera encaja en el mango del corta-plumas era mayor de tres pulgadas. Sinembargo, la pala-bra "hoja” está empleada para significar aquella parte del cortaplumas que está encajada en el mismo por medio de un gozne. La longitud del acero es de importancia en caso de ataque aún cuando la rabera es bota. Una espada y un puñal pueden penetrar hasta la empuñadura, y un cortaplu-mas puede asimismo penetrar hasta el mango.
No encontramos que se cometiera, error alguno, y, por tanto, la sentencia debe ser confirmada.